EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to theincorporation by reference in this Registration Statement on Form S-8 ofour report datedFebruary 28, 2011relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears inLSI Corporation's Annual Report on Form 10-K for the year ended December 31, 2011. /s/PricewaterhouseCoopers LLP San Jose, California January 18, 2012
